Richardson, Judge:
The protest herein was submitted to the court for decision upon a stipulation which reads:
IT IS STIPULATED AND AGKEED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the merchandise encompassed by the protest enumerated above, and assessed with duty at 26 per centum ad valorem within Item 350.00 TSUS, consist of nylon veiling, claimed free of duty under Item 800.00, TSUS.
That said merchandise is, in fact, a product of the United States, which was exported to Canada without benefit of drawback, and while abroad, was not advanced in value or improved in condition by any process of manufacture or other means.
That the protest enumerated above be deemed submitted on this stipulation.
Accepting this stipulation as evidence of the facts, we hold that the claim in the protest that the merchandise covered thereby is free of duty under the provisions of item 800.00 of the Tariff Schedules of the United States is sustained.
Judgment will be entered accordingly.